                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON MARANT                                 :    CIVIL ACTION
                                              :
                   v.                         :
                                              :
ANDREW SAUL, Commissioner of                  :    NO. 18-4832
Social Security

                             MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                               January 24, 2020

       In Plaintiff’s brief challenging the denial of disability insurance benefits, she

argued that the Administrative Law Judge (“ALJ”) who adjudicated her case was not

properly appointed pursuant to the Appointments Clause of the United States

Constitution. Doc. 12 at 2-3 (citing Lucia v. SEC, __ U.S. __, 138 S. Ct. 2044 (2018)).

Defendant did not dispute the impropriety of the ALJ’s appointment but claimed that

Plaintiff had forfeited the claim by failing to raise it at any point in the administrative

proceedings. Doc. 15 at 4-13; Doc. 16 at 1-2. On December 6, 2019, I stayed

consideration of this case pending a decision on this issue by the Third Circuit Court of

Appeals. Docs. 19 & 20 (citing Cirko v. Berryhill, No. 19-1772 (3d Cir.) and Bizarre v.

Berryhill, No. 19-1773 (3d Cir.)). The Third Circuit has now decided that the

Appointments Clause challenge is not subject to exhaustion in the agency appellate

process, and that the appropriate remedy is remand for a new administrative hearing

before a constitutionally appointed ALJ other than the one who presided over the

claimant’s first hearing.
      Consistent with the Third Circuit’s decision, I will remand this case pursuant to

Cirko v. Commissioner of Social Security and Bizarre v. Commissioner of Social

Security, __ F.3d __, 2020 WL 370832 (3d Cir. Jan. 23, 2020).

      Appropriate Orders follow.
